     Case 2:20-cv-03811-JAK-JDE Document 10 Filed 07/22/20 Page 1 of 4 Page ID #:60




 1
 2
 3
 4
 5
 6
 7
 8                       UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10                               WESTERN DIVISION
11   EDDIE EARL HASKIN,                     ) Case No. 2:20-cv-03811-JAK (JDE)
                                            )
12                      Petitioner,         )
                                            ) ORDER TO SHOW CAUSE RE:
13                 v.                       )
                                            ) DISMISSAL
     STU SHERMAN, Warden,                   )
14                                          )
                                            )
15                      Respondent.         )
                                            )
16                                          )
17
18         On April 27, 2020, the Court received a Petition for Writ of Habeas
19   Corpus by a Person in State Custody (Dkt. 1, “Petition” or “Pet.”) from Eddie
20   Earl Haskin (“Petitioner”), a California state prisoner proceeding pro se. The
21   case was reassigned to the current judicial officers on July 21, 2020. Dkt. 9.
22         The Petition is missing page two from the court’s form habeas petition,
23   where the state criminal case number underlying the judgment being
24   challenged would normally be provided. However, Petitioner attached
25   portions from the transcripts from the trial court for the proceedings underlying
26   the conviction being challenged that reflect the underlying criminal case
27   number is BA391618, a prosecution for domestic violence in Los Angeles
28   Superior Court. See Dkt. 1 at 17 (CM/ECF pagination). Petitioner checked a
     Case 2:20-cv-03811-JAK-JDE Document 10 Filed 07/22/20 Page 2 of 4 Page ID #:61




 1   box indicated he had not “previously filed any habeas petitions in any federal
 2   court” regarding the judgment of conviction. Pet. at 5 (CM/ECF pagination).
 3         On October 19, 2016, Eddie Earl Haskin filed a Petition for Writ of
 4   Habeas Corpus by a Person in State Custody in this Court in Case No. 2:16-cv-
 5   07767-JAK-JDE (“Prior Action”). The petition in the Prior Action challenged
 6   a domestic violence conviction in underlying case number BA391618 from the
 7   Los Angeles Superior Court. Prior Action, Dkt. 1 (“Prior Petition”) at 2.
 8   Following briefing, the Court accepted and adopted a Report and
 9   Recommendation recommending denial of the Prior Petition, entered an order
10   denying the Prior Petition on the merits and dismissing the Prior Action with
11   prejudice, and thereafter entered judgment in accordance therewith. See Prior
12   Action, Dkt. 35, 36.
13         Based on a review of the Petition, as well as information derived from
14   the docket of the Prior Action, it appears that the Petition herein constitutes a
15   second or successive petition under 28 U.S.C. § 2244(b), as Petitioner
16   previously sought habeas relief from the same judgment of conviction.
17         The Antiterrorism and Effective Death Penalty Act of 1996 (the
18   “AEDPA”) applies to the instant action because Petitioner filed it after the
19   AEDPA’s effective date of April 24, 1996. See Campbell v. Henry, 614 F.3d
20   1056, 1058 (9th Cir. 2010). The AEDPA “greatly restricts the power of federal
21   courts to award relief to state prisoners who file second or successive habeas
22   corpus applications.” Tyler v. Cain, 533 U.S. 656, 661 (2001). Title 28, United
23   States Code, Section 2244(b) provides, in pertinent part, as follows:
24               (1) A claim presented in a second or successive habeas
25         corpus application under section 2254 that was presented in a prior
26         application shall be dismissed.
27               (2) A claim presented in a second or successive habeas
28         corpus application under section 2254 that was not presented in a

                                             2
     Case 2:20-cv-03811-JAK-JDE Document 10 Filed 07/22/20 Page 3 of 4 Page ID #:62




 1         prior application shall be dismissed unless –
 2                      (A) the applicant shows that the claim relies on a new
 3               rule of constitutional law, made retroactive to cases on
 4               collateral review by the Supreme Court, that was previously
 5               unavailable; or
 6                      (B)(i) the factual predicate for the claim could not have
 7               been discovered previously through the exercise of due
 8               diligence; and
 9                      (ii) the facts underlying the claim, if proven and
10               viewed in light of the evidence as a whole, would be
11               sufficient to establish by clear and convincing evidence that,
12               but for constitutional error, no reasonable factfinder would
13               have found the applicant guilty of the underlying offense.
14               (3)(A) Before a second or successive application permitted
15         by this section is filed in the district court, the applicant shall move
16         in the appropriate court of appeals for an order authorizing the
17         district court to consider the application.
18         A petitioner’s failure to obtain authorization from the appropriate
19   appellate court before filing a second or successive habeas petition deprives the
20   district court of jurisdiction to consider the petition. See Burton v. Stewart, 549
21   U.S. 147, 157 (2007); Cooper v. Calderon, 274 F.3d 1270, 1274 (9th Cir. 2001)
22   (per curiam).
23         Here, as noted, it appears Petitioner previously challenged the same
24   judgment of conviction in the Prior Action. Thus, the Petition now pending
25   appears to constitute a second and/or successive petition and as such,
26   Petitioner must obtain permission from the Ninth Circuit before this Court can
27   adjudicate the issues raised by the Petition. Nothing in the record demonstrates
28   that Petitioner has obtained the requisite authorization from the Ninth Circuit.

                                              3
     Case 2:20-cv-03811-JAK-JDE Document 10 Filed 07/22/20 Page 4 of 4 Page ID #:63




 1   Therefore, it appears that the Court lacks jurisdiction to adjudicate the
 2   Petition.
 3                                         * * *
 4         IT THEREFORE IS ORDERED that, within 21 days from the date of
 5   this Order, Petitioner show cause in writing why the Court should not dismiss
 6   this action for lack of jurisdiction because Petitioner failed to secure an order
 7   from the Ninth Circuit authorizing the District Court to consider the Petition
 8   prior to filing it in this Court.
 9         Petitioner is warned that his failure to timely respond to this Order
10   may result in the Petition being dismissed for the reasons stated above and
11   for failure to prosecute and comply with a court order.
12
13   Dated: July 22, 2020
14                                                 ______________________________
15                                                 JOHN D. EARLY
                                                   United States Magistrate Judge
16
17
18
19
20
21
22
23
24
25
26
27
28

                                              4
